Hand, Justice.
The postponement was regular, notwithstanding the day first named for the sale was on Sunday (Sayles vs. Smith, 12 Wend. 57; and see 1 R. S. 675). The notice to the mortgagor was sufficient. More than fourteen days notice of the sale', as first appointed, was served upon him; and I do not under*373stand the statute to require personal service of a notice of postponement; publication in the newspaper seems sufficient. Beside, here was personal service of notice of the postponement on the first, for the fifteenth, which would have been sufficient, if the service had been necessary (Columbia Turnpike vs. Haywood, 10 Wend. 422; Dayton agt. McIntyre, 5 How. Pr. R. 117; Laws of 1844, ch. 346, § 1; Charles vs. Stansbury, 3 John. R. 261; 2 Ch. G. Pr. 774-5; Lester vs. Garland, 15 Ves. 248, and notes; Pellew vs. Crawford, 9 B. & C. 134; Handy vs. Ryle, id. 603; 2 R. S. 546; Laws of 1844, ch. 346; and see Miller vs. Hull, 4 Denio, 104). Judgment for plaintiff.